DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19, 21, 22, 24-29 are pending and being examined.

Claim Objections
2.	Claims 4, 6-12, 22 and 15 are objected to because of the following informalities: the claims all recite the phrase “the said” which is redundant. The claims should be amended to recite either “the” or “said”.  Appropriate correction is required.

3.	Claims 1, 7, 8, 21, 22, 24 are objected to because of the following informalities: The claims recite words in the middle of the claim beginning with capital (upper case) letters. For example claims 1, 7, 821, 22, and 24 recite “And/or where “and” should begin with a lower case letter “a”.   Claims 21, 22, 24 recite lists of purposes that all begin with capital letters despite being in the middle of a sentence of the claim. Each item the list should begin with a lower case letter. Appropriate correction is required.

4.	Claim 22 is objected to because of the following informalities:  Examiner suggests better grammar for clarification, for example:  “An in vivo or in vitro method comprising [[applying]] administering to cells or subjects, [[with]] an effective dose of the bispecific antibody…”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 21 and 24 are rejected under 35 U.S.C. 101 because the claimed recitation of a use (“Use of the bispecific antibody”), without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. use of” the bispecific antibody, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

7.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 provides for “using” the reagent kit of claim 17, but, since the claim does not set forth any steps involved in the method/process of using, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

8.	Claims 3, 5-9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrases "for example", “preferably”, and “such as” in claims 3, 5, 9, and 10 render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

"e.g." renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Additionally, claims 21, 22, and 24 are indefinite in the use of the expression in parenthesis “(e.g. down-regulating)” in that it is not clear whether this recitation is intended to be part of the claim or not.

10.	Claims 1-10, 15-19, 21, 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the first protein functional area" and "the second protein functional area". What first and second protein functional areas?
Claim 1 recites the limitation “A bispecific antibody thereof”. A bispecific antibody of what?
Claim 4 recites the limitation “wherein, the quantity
Claims 15 and 29 recite the limitation “A method for preparing the bispecific antibody comprising culturing…and recovering the said bispecific antibodies from the cell culture.” What bispecific antibody and what bispecific antibodies?
Claims 19, 21, and 24 recite the limitation “or the conjugates thereof”. What conjugates?
There is insufficient antecedent basis for these limitations in the claims.

11.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation: “wherein, the quantity of the said first protein functional area or the second protein functional area is one, two, or more, independently”. It is unclear what is meant by “independently”. What is independent?


12.	Claims 11, 13-15, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is unclear with regards to what sequences the heavy chain variable region 
“amino acid sequence SEQ ID NO:29-31, 
amino acid sequence SEQ ID NO:35-37, or
SEQ ID NO:35, 
SEQ ID NO:41, and
SEQ ID NO:37, or
SEQ ID NO:42-44 and,
amino acid sequence SEQ ID NO:32-34, or
SEQ ID NO:38-40, or
SEQ ID NO:45-47.”
It is entirely unclear what sequences are encompassed by the claimed heavy chain variable region with the current wording.
	Additionally, claim 11 recites that the nucleic acid molecule encodes a heavy chain variable region, wherein the heavy chain variable region comprises amino acid sequences SEQ ID NOs:32-34, or SEQ ID NOs:38-40, or SEQ ID NOs:45-47, which are all light chain CDR sequences, therefore it is unclear how they can be heavy chain variable region amino acid sequences. Correction is required.


13.	Claims 21, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
“Testing CTLA4 level in samples,
Blocking CTLA4 binding to B7,
Regulating (e.g. down-regulating) CTLA4 activity or CTLA4 levels,
Removing immunosuppression of CTLA4,
Activating T lymphocytes, or
Increasing the secretion of IL-2 in T lymphocytes;
And/or,
Blocking PD-1 binding to PDL1,
Regulating (e.g. down-regulating) PD-1 activity or PD-1 levels,
Removing immunosuppression of PD-1, or 
Increasing the secretion of IFN-y in T lymphocytes.”

It is unclear what purposes or functions are encompassed by the claimed methods with the current wording.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



14.	Claims 1-10, 16-19, 21, 22, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to:  A bispecific antibody thereof, wherein, the first protein functional area binds to PD-1, And, the second protein functional area binds to CTLA4.
Dependent claims recite the bispecific antibody functions to:
bind to CTLA4 protein and/or PD-1 protein with a Kd less than approximately 10-5 M, such as less than approximately 10-6 M, 10-7 M, 10-8 M, 10-9 M or 10-10 M or less;
Regulate (e.g. down-regulating) CTLA4 activity or CTLA4 levels,
Remove immunosuppression of CTLA4;
Activate T lymphocytes;
Increase the secretion of IL-2 in T lymphocytes;
Block PD-1 binding to PDL1;
Regulate (e.g. down-regulating) PD-1 activity or PD-1 levels;
Remove immunosuppression of PD-1; 
Increase the secretion of IFN-y in T lymphocytes; and
Treat/prevent cancer or anemia.
Thus, the claims identify the bispecific antibody by function only and no antibody structure or binding area structure is recited. No critical sequence structure is provided in the claims for one to recognize members of the broad genus of bispecific antibodies to function as claimed.
 Additional claims 7 and 8 provide partial structure of the bispecific antibody, wherein the heavy and light chain variable regions or their six CDRs are defined by SEQ ID NOs are recited and required for either the PD-1 antibody or the CTLA-4 antibody, but not both in the bispecific antibody. Thus, claims 7 and 8 recite the structure of one immunoglobulin or antigen-binding fragment binding arm of the bispecific antibody but not both. These claims identify the bispecific antibody by function and partial structure, wherein the structure for one binding arm of the bispecific antibody is recognizable and the other binding arm is not because it is claimed by function only.
PD-1 antibody:
The instant specification discloses mouse monoclonal antibody 14C12 and humanized antibody 14C12H1L1 that bind PD1 and comprise all six CDR SEQ ID NOs:29-34. Antibody 14C12 comprises both heavy and light chain variable region SEQ ID NOs:16 and 18, and humanized antibody 14C12H1L1 comprises both heavy and 
CTLA-4 antibodies:
The instant specification discloses mouse monoclonal anti-CTLA-4 antibody 4G10, and humanized versions of the antibody including 4G10H3L3 and 4G10H1L1 that comprise all six CDR SEQ ID NOs:35-40. Antibody 4G10 comprises both heavy and light chain variable region SEQ ID NOs:2 and 4. Humanized antibody 4G10H1L1 comprises both heavy and light chain variable region SEQ ID NOs:6 and 8 ([127-134]). Humanized 4G10H3L3 antibody comprises both heavy and light chain variable region SEQ ID NOs:10 and 12 ([135-138]).  Humanized 4G10H4L3 antibody comprises six CDR SEQ ID NOs:35, 41, 37-40, and heavy and light chain SEQ ID NOs:14 and 12 ([139-142]). The instant specification discloses mouse monoclonal anti-CTLA-4 antibody 8D2 and humanized version 8D2H14L2 that comprise all six CDR SEQ ID NOs:42-47. Antibody 8D2H14L2 comprises both heavy and light chain variable region SEQ ID NOs:25 and 27 ([143-147]).  The specification discloses commercial ipilimumab as a control CTLA-4 antibody ([392]).
The instant specification discloses producing humanized bispecific antibodies comprising one PD-1 antibody and one CTLA-4 antibody described above including BiAb001 BiAb002 BiAb003, BiAb004, BiAb007 and BiAb010 ([21]), wherein the six CDRs for each of the PD-1 antibody and CTLQA-4 antibody are defined in paragraphs 
The instant specification discloses:
 [0194] The monoclonal antibodies in the present invention, 4G10H1L1 and 4G10H3L3, are capable of binding to CTLA4 specifically, effectively blocking the interaction of CLTA4 and B7, and removing the immunosuppression of CLTA4 specifically to activate T lymphocytes.
[0195] The monoclonal antibody 14C12H1L1 is capable of binding to CTLA4 specifically, effectively blocking the interaction of CTLA4 and B7, and removing the immunosuppression of CTLA4 specifically to activate T lymphocytes.
Thus, the instant specification discloses a genus of 14C12 PD-1 antibodies that all have the same CDR sequence structure critical to PD-1 binding and function, a genus of 8D2 CTLA-4 antibodies that all have the same six CDR sequence structure responsible for CTLA-4 binding and functions, and a genus of 4G10 CTLA-4 antibodies that all share the same six CDR sequences, except 4G10H4L that has a different heavy chain CDR2 sequence, critical to binding CTLA-4. The specification also discloses nivolumab and ipilimumab that do not share any CDR or variable region sequence structure with the other antibodies disclosed.
University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind PD1 or CTLA4 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. 
In this case, the only factor present in most of the claims is a recitation of the antibody function as listed above, or a recitation of function and a partial antibody structure of six CDR SEQ ID NOs or heavy and light chain variable region sequences from either the PD-1 antibody or the CTLA-4 antibody of the bispecific antibody. The claims broadly encompass bispecific antibodies comprising any PD-1 or CTLA-4 antibody or binding area of unknown structure. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be present or altered and still maintain the claimed functions, other than those sequences specifically disclosed above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses genera of structurally identical or similar PD-1 or CTLA-4 antibodies that function as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics, other than for a PD-1 antibody comprising all six CDR SEQ ID NOs:29-34, and other than for CTLA-4 antibodies comprising all six CDR SEQ ID NOs: 35-40, or all six CDR SEQ ID NOs: 35, 41, 37-40, or all six CDR SEQ ID NOs: 42-47, or commercial ipilimumab. The instant specification fails to describe a representative number of antibody or binding area sequence structures for the vast genus of antibodies and binding areas that function as claimed. Given the well-known high level of polymorphism of antibody CDR 
Given the lack of representative examples to support the full scope of the claimed bispecific antibodies, and lack of reasonable structure-function correlation with regards to the unknown sequences in the undefined variable domains or CDRs that provide CTLA-4- or PD1-binding function and claimed functions listed above, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of the bispecific antibodies that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed methods use, it also fails to adequately describe the methods.
Examiner Suggestion: Amend claim 1 to recite:
A bispecific antibody comprising:
(a) a first binding domain that binds to PD-1 and comprises the six CDR SEQ ID NOs: 29-34, and
(b) a second binding domain that binds to CTLA-4 and comprises the six CDR sequences selected from the group consisting of: (i) SEQ ID NOs: 35-40, (ii) SEQ ID NOs: 35, 41, 37-40, and (iii) SEQ ID NOs:42-47.

Amend claim 8 to recite:
	The bispecific antibody of claim 1, wherein the first binding domain comprises a heavy chain variable sequence selected from the group consisting of SEQ ID NOs:16 and 20;
	wherein the first binding domain comprises a light chain variable domain sequence selected from the group consisting of SEQ ID NOs:18 and 22;
	wherein the second binding domain comprises a heavy chain variable domain sequence selected from the group consisting of SEQ ID NOs:2, 6, 10, 14, and 25; and
wherein the second binding domain comprises a light chain variable domain sequence selected from the group consisting of SEQ ID NOs:4, 8, 12, and 27.



15.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 25 recites: A method for the prevention and/or treatment and/or adjuvant treatment and/or diagnosis of tumors or anemia, comprising the steps to administer subjects in need with an effective dose of the bispecific antibody of claim 1.
The claim is rejected with regards to the prevention of cancer and anemia, and the diagnosis and treatment of anemia. 

Regarding the prevention of cancer or diseases, such as anemia, the specification lacks the critical steps necessary in presenting some type of predictable response in a population of hosts deemed necessary to prevent cancer and anemia. Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer or have had cancer or predisposed to anemia. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer or anemia and Iink those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. All of this underscores the criticality of providing workable examples which are not disclosed in the specification for prevention.
With regards to treating and diagnosing anemia, the specification does not disclose any examples of a bispecific antibody functioning to predictably treat or diagnose anemia. In relevant art, it has been documented repeatedly that PD1 caused anemia. For example, Okawa et al (Intern Med 58: 699-702, 2019) teaches that PD-1 inhibitor antibody pembrolizumab resulted in autoimmune hemolytic anemia. Tanios (Blood (2018) 132 (Supplement 1): 2324) teach that several PD1 inhibitor and immune checkpoint inhibitor antibodies, including nivolumab, resulted in autoimmune hemolytic anemia as a side effect. Given the state of the art, one would not expect the instantly claimed PD1 antibody to result in the treatment or inhibition of anemia, therefore the method is not enabled for the treatment or inhibition of anemia. The instant specification fails to provide any predictable nexus between using the PD-1/CTLA-4 bispecific antibody and the subsequent diagnosis of anemia, therefore one could not reasonably expect the antibody to provide any predictable diagnosis of anemia.
Examiner Suggestion: Amend claim 25 to recite something in the scope of: A method for treating or diagnosing tumors in a subject, the method comprising administering to the subject an effective dose of the bispecific antibody of claim 1 or a conjugate thereof.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




16.	Claim(s) 1-6, 9, 10, 16-19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2019/0161548, Johnson et al, claiming priority to December 2015.
Johnson et al teach a bispecific antibody that comprises a first binding domain that binds to PD-1 and a second binding domain that binds to CTLA-4; wherein the first or second binding domains are full length immunoglobulins, or fragments thereof such as scFv, Fab, or F(ab’)2; wherein the immunoglobulin is IgG, such as IgG1, IgG2, IgG3, and IgG4; wherein an scFv fragments is attached to the C-terminus of a heavy chain of an immunoglobulin; wherein the bispecific antibody binding domains are directly connected (abstract; [84]; [109]; [155-201]; Figures 1-6; claims 1-24); wherein the bispecific antibody is in a pharmaceutically acceptable carrier (abstract; [3]; [72]; [382]; [384]; claim 19); wherein the bispecific antibody is in a kit ([384-385]); wherein the bispecific antibody is conjugated ([375]; Example 3); wherein the antibody is humanized with human regions in the non-CDRs ([109]; [112-114]); wherein the bispecific antibody binds CTLA-4 or PD-1 with a KD of less than 3.1 and 1.7 nM (Tables 10-13);  wherein the antibody has a purpose of attenuating the activity of PD-1 and CTLA-4, enhancing immune system activation, enhancing effector function, enhancing anti-tumor activity; wherein immune system-activating activity includes immune cell (e.g., T-lymphocyte, NK-cell) proliferation, immune cell production and/or release of cytokines including IFNγ, IL-2, and TNFα, immune cell production and/or release of lytic molecules (e.g., .


17.	Claim(s) 11-15 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105175544, Hu et al, published December 23, 2015 (see English Translation provided).
	Hu et al teach PD-1 antibody light chain SEQ ID NO:2 that comprises 100% of instant light chain CDR SEQ ID NOs:32, 33, and 34 (see sequence alignment below) and is encoded by nucleotide sequence SEQ ID NO:1. Hu et al further teach vectors comprising the nucleotide sequence and methods of producing a bispecific antibody comprising culturing host cell clines comprising the nucleotide sequence and recovering the antibody from cell culture (Example 2).
SEQ ID NOs:32 + 33 + 34:

RESULT 13
BCR61306
ID   BCR61306 standard; protein; 214 AA.
XX
AC   BCR61306;
XX
DT   11-AUG-2016  (first entry)
XX
DE   Human AbB7 monoclonal antibody light chain protein SEQ ID NO: 2.
XX
KW   AbB7; cancer; cell proliferation; cytostatic; diagnostic test;
KW   light chain; monoclonal antibody; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   CN105175544-A.

CC PD   23-DEC-2015.
XX
CC PF   20-OCT-2015; 2015CN-10692485.
XX
PR   20-OCT-2015; 2015CN-10692485.
XX
CC PA   (ANHU-) ANHUI HANHAI BOXING BIOTECHNOLOGY CO LTD.
XX
CC PI   Hu S,  Wang G,  Wu T,  Yuan H;
XX
DR   WPI; 2016-03050B/13.
DR   N-PSDB; BCR61305.
XX
CC PT   New anti-PD-1 human source monoclonal antibody useful for preventing, 
CC PT   diagnosing, treating or assisting cancer, comprises light chain and heavy
CC PT   chain.
XX
CC PS   Claim 1; SEQ ID NO 2; 25pp; Chinese.
XX
CC   The invention relates to a novel anti-PD-1 human source monoclonal 
CC   antibody. The monoclonal antibody is used for preventing, diagnosing, 
CC   treating cancer. The monoclonal antibody has high affinity; blocks PD-
CC   1/PD-L1 binding and promotes T cell proliferation and IFN-gamma 
CC   secretion. The present sequence represents a human AbB7 monoclonal 
CC   antibody light chain protein which is used in the PD-1 antibody 
CC   expression and purification of AbB7/AbB8.
XX
SQ   Sequence 214 AA;

  Query Match             73.9%;  Score 71.7;  DB 23;  Length 214;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDINT-----------------YRAN---------------------------------- 9
              |||||                 ||||                                  
Db         27 QDINTYLAWFQQKPGKAPKSLIYRANRLVSGVPSRFSGSGSGTDFTLTISSLQPEDMATY 86

Qy         10 --LQYDEFPLT 18
                |||||||||
Db         87 YCLQYDEFPLT 97


18.	Conclusion: No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642